
      
        DEPARTMENT OF TRANSPORTATION 
        Research and Special Programs Administration 
        49 CFR Parts 172, 173, 174, 175, 176, 177, and 178 
        [Docket No. RSPA-04-17167 (Notice No. 04-02)] 
        Regulatory Flexibility Act Section 610 and Plain Language Reviews 
        
          AGENCY:
          Research and Special Programs Administration (RSPA), DOT. 
        
        
          ACTION:
          Notice of regulatory review; request for comments. 
        
        
          SUMMARY:
          RSPA requests comments on the economic impact of its regulations on small entities. As required by the Regulatory Flexibility Act and as published in DOT's Semi-Annual Regulatory Agenda, we are analyzing the rules applicable to the transportation of explosives and of hazardous materials in cylinders to identify requirements that may have a significant economic impact on a substantial number of small entities. We also request comments on ways to make these regulations easier to read and understand. 
        
        
          DATES:
          Comments must be received by June 1, 2004. 
        
        
          ADDRESSES:

          Address written comments to the Dockets Management System, U.S. Department of Transportation, Room PL-401, 400 Seventh Street, SW., Washington, DC 20590-0001. Identify the docket number RSPA-04-17167 at the beginning of your comments and submit two copies. If you want to receive confirmation of receipt of your comments, include a self-addressed, stamped postcard. You can also submit comments by e-mail by accessing the Dockets Management System on the Internet at http://dms.dot.gov. or by fax to (202) 366-3753. 

          The Dockets Management System is located on the Plaza Level of the Nassif Building at the Department of Transportation at the above address. You can review public dockets there between the hours of 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. In addition, you can review comments by accessing the Dockets Management System at http://dms.dot.gov.
          

          Anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review DOT”s complete Privacy Act Statement in the Federal Register published on April 11, 2000 (65 FR 19477) or you may visit http://dms.dot.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Susan Gorsky, Office of Hazardous Materials Standards, Research and Special Programs Administration, U.S. Department of Transportation, telephone (202) 366-8553; or Donna O'Berry, Office of Chief Counsel, Research and Special Programs Administration, U.S. Department of Transportation, telephone (202) 366-4400. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Section 610 of the Regulatory Flexibility Act 
        A. Background and Purpose 
        Section 610 of the Regulatory Flexibility Act of 1980 (Pub. L. 96-354), as amended by the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), requires agencies to conduct periodic reviews of rules that have a significant economic impact on a substantial number of small business entities. The purpose of the review is to determine whether such rules should be continued without change, amended, or rescinded, consistent with the objectives of applicable statutes, to minimize any significant economic impact of the rules on a substantial number of such small entities. 
        B. Review Schedule 
        The Department of Transportation (DOT) published its Semiannual Regulatory Agenda on December 9, 2002, listing in Appendix D (67 FR 74799) those regulations that each operating administration will review under section 610 during the next 12 months. Appendix D also contains DOT's 10-year review plan for all of its existing regulations. 
        The Research and Special Programs Administration (RSPA, we) has divided its Hazardous Materials Regulations (HMR; 49 CFR Parts 171-180) into 10 groups by subject area. Each group will be reviewed once every 10 years, undergoing a two-stage process—an Analysis Year and Section 610 Review Year. For purposes of the review announced in this notice, the Analysis year began in December 2002, coincident with the Fall 2002 publication of the Semiannual Regulatory Agenda, and will conclude in the fall of 2003. 
        During the Analysis Year, we will analyze each of the rules in a given year's group to determine whether any rule has a significant impact on a substantial number of small entities and, thus, requires review in accordance with section 610 of the Regulatory Flexibility Act. In each fall's Regulatory Agenda, we will publish the results of the analyses we completed during the previous year. For rules that have a negative finding, we will provide a short explanation. For parts, subparts, or other discrete sections of rules that do have a significant impact on a substantial number of small entities, we will announce that we will be conducting a formal section 610 review during the following 12 months. 

        The section 610 review will determine whether a specific rule should be revised or revoked to lessen its impact on small entities. We will consider: (1) The continued need for the rule; (2) the nature of complaints or comments received from the public; (3) the complexity of the rule; (4) the extent to which the rule overlaps, duplicates, or conflicts with other federal rules or with state or local government rules; and (5) the length of time since the rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule. At the end of the Review Year, we will publish the results of our review. 
        The following table shows the 10-year analysis and review schedule:
        
          RSPA Section 610 Review Plan—1999-2009 
          
            Title 
            Regulation 
            Analysis year 
            
            Review year 
            
          
          
            Incident reports
            §§ 171.15 and 171.16
            1988
            N/A 
          
          
            Hazmat safety procedures
            Parts 106 and 107
            1999
            N/A 
          
          
            General Information, Regulations, and Definitions
            Part 171 
          
          
            Carriage by Rail and Highway
            Parts 174 and 177
            2000
            N/A 
          
          
            Carriage by Vessel
            Part 176
            2001
            N/A 
          
          
            Radioactive Materials
            Parts 172, 173, 174, 175, 176, 177, 178 
            2002
            2003 
          
          
            Explosives
            Parts 172, 173, 174, 176, 177 
            2003
            2004 
          
          
            Cylinders 
            Parts 172, 173, 174, 176, 177, 178, 180 
          
          
            Shippers—General Requirements for Shipments and Packagings
            Part 173
            2004
            2005 
          
          
            Specifications for Non-bulk Packagings
            Part 178
            2005
            2006 
          
          
            Training and planning grants 
            Part 110 
          
          
            Specifications for Bulk Packagings
            Parts 178, 179, 180 
            2006
            2007 
          
          
            Hazardous Materials Table, Special Provisions, Hazardous Materials Communications, Emergency Response Information, and Training Requirements 
            Part 172
            2007
            2008 
          
          
            Carriage by Aircraft
            Part 175 
          
        
        C. Regulations Under Analysis 
        During Year 6 (2003-2004), the Analysis Year, we will conduct a preliminary assessment of the rules in 49 CFR Parts 172, 173, 174, 176, 177, 178, and 180 applicable to explosives transportation and to the transportation of hazardous materials in cylinders. The review will include the following parts and subparts applicable to the transportation of explosives: 
        
            
          
            Subpart 
            Title 
          
          
            
              Part 172
            
          
          
            Subpart B
            Table of Hazardous Materials and Special Provisions. 
          
          
            Subpart C
            Shipping Papers. 
          
          
            Subpart D
            Marking. 
          
          
            Subpart E
            Labeling. 
          
          
            Subpart F
            Placarding. 
          
          
            
              Part 173
            
          
          
            Subpart C
            Definitions, Classification, and Packaging for Explosives. 
          
          
            
              Part 174
            
          
          
            Subpart E
            Class 1 (Explosive) Materials. 
          
          
            
              Part 176
            
          
          
            Subpart G
            Detailed Requirements for Class 1 (Explosive) Materials. 
          
          
            
              Part 177
            
          
          
            Subpart B:
            Loading and Unloading: 
          
          
            § 177.835
            Class 1 (explosive) Materials. 
          
        
        The review will include the following parts and subparts applicable to the transportation of hazardous materials in cylinders: 
        
            
          
            Subpart 
            Title 
          
          
            
              Part 172
            
          
          
            Subpart B
            Table of Hazardous Materials and Special Provisions. 
          
          
            Subpart C
            Shipping Papers. 
          
          
            Subpart D
            Marking. 
          
          
            Subpart E
            Labeling. 
          
          
            Subpart F
            Placarding. 
          
          
            
            
              Part 173
            
          
          
            Subpart B: 
          
          
            § 173.40
            General packaging requirements for toxic materials packaged in cylinders. 
          
          
            Subpart E
            Non-bulk Packaging for Hazardous Materials Other than Class 1 and Class 7. 
          
          
            Subpart G
            Gases; Preparation and Packaging. 
          
          
            
              Part 174
            
          
          
            Subpart F
            Detailed Requirements for Class 2 (Gases) Materials. 
          
          
            
              Part 176
            
          
          
            Subpart H
            Detailed Requirements for Class 2 (Compressed Gas) Materials. 
          
          
            
              Part 177
            
          
          
            Subpart B:
            Loading and Unloading: 
          
          
            § 177.840
            Class 2 (gases) Materials 
          
          
            § 177.841
            Division 6.1 (poisonous) and Division 2.3 (poisonous gas) materials. 
          
          
            
              Part 178
            
          
          
            Subpart C
            Specifications for Cylinders. 
          
          
            
              Part 180
            
          
          
            Subpart C
            Qualification, Maintenance, and Use of Cylinders. 
          
        
        We are seeking comments on whether any requirements for explosives transportation or the transportation of hazardous materials in cylinders in Parts 172, 173, 174, 176, 177, and 178 have a significant impact on a substantial number of small entities. “Small entities” include small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations under 50,000. If your business or organization is a small entity and if any of the transportation requirements applicable to the transportation of explosives or cylinders in Parts 172, 173, 174, 176, 177, and 178 has a significant economic impact on your business or organization, please submit a comment explaining how and to what degree these rules affect you, the extent of the economic impact on your business or organization, and why you believe the economic impact is significant. 
        II. Plain Language 
        A. Background and Purpose 
        Plain language helps readers find requirements quickly and understand them easily. Examples of plain language techniques include: 
        (1) Undesignated center headings to cluster related sections within subparts. 
        (2) Short words, sentences, paragraphs, and sections to speed up reading and enhance understanding. 
        (3) Sections as questions and answers to provide focus. 
        (4) Personal pronouns to reduce passive voice and draw readers into the writing. 
        (5) Tables to display complex information in a simple, easy-to-read format. 
        For an example of a rule drafted in plain language, you can refer to RSPA's final rule entitled “Revised and Clarified Hazardous Materials Safety Rulemaking and Program Procedures,” which was published June 25, 2002 (67 FR 42948). This final rule revised and clarified the hazardous materials safety rulemaking and program procedures by rewriting 49 CFR Part 106 and Subpart A of Part 107 in plain language and creating a new part 105 that contains definitions and general procedures. 
        B. Review Schedule 
        In conjunction with our section 610 reviews, we will be performing plain language reviews of the HMR over a 10-year period on a schedule consistent with the section 610 review schedule. Thus, our review of requirements in Parts 172, 173, 174, 176, 177, and 178 applicable to the transportation of explosives and of hazardous materials in cylinders will also include a plain language review to determine if the regulations can be reorganized and/or rewritten to make them easier to read, understand, and use. We encourage interested persons to submit draft regulatory language that clearly and simply communicates regulatory requirements, and other recommendations, such as putting information in tables or consolidating regulatory requirements, that may make the regulations easier to use. 
        
          Issued in Washington, DC on February 23, 2004 under authority delegated in 49 CFR Part 106. 
          Robert A. McGuire, 
          Associate Administrator for Hazardous Materials Safety Research and Special Programs Administration. 
        
      
      [FR Doc. 04-4401 Filed 2-27-04; 8:45 am] 
      BILLING CODE 4910-60-P
    
  